FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                    UNITED STATES COURT OF APPEALS                March 26, 2009
                                                               Elisabeth A. Shumaker
                                 TENTH CIRCUIT                     Clerk of Court


 LISA JANE GRAHAM,

               Plaintiff - Appellant,                   No. 08-3193
          v.                                            (D. Kansas)
 NATHAN VAN DYCKE, (FNU)                   (D.C. No. 5:05-CV-03397-JTM-DWB)
 GREENE, (FNU) PATTERSON,
 (FNU) BOYD, Correctional Officer,
 (FNU) HAYBARKER, Correctional
 Officers; (FNU) ESSMAN, Captain;
 (FNU) RODGERS, Sargent; TARA
 STIRTON, CCII; JERRY
 MCDANIELS, UTM; RICHARD
 KOERNER, Warden; LORI MEIERS,
 Doctor, Correction Care Solutions;
 STEVE MCCLENNAHAN; Mental
 Health Counselor, Correct Care
 Solutions; MIKE PRINGLE, Medical
 Nurse, Correct Care Solutions,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, MCKAY, and O’BRIEN, Circuit Judges.


      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Lisa Jane Graham, a Kansas state prisoner proceeding pro se, brought a

42 U.S.C. § 1983 action in the United States District Court for the District of

Kansas against corrections officers and private-contractor medical staffers at the

Topeka Correctional Facility. She alleged that Defendants violated her

constitutional rights by placing her in administrative segregation, subjecting her

to a strip search in the process of removing her from her cell, and denying her

access to medicine and a medical apparatus that she needed. The district court

granted a motion to dismiss the claims against the corrections officers and later

granted summary judgment in favor of the private-contractor medical staffers.

Ms. Graham challenges both orders and also claims that the district court erred in

(1) failing to grant her an immediate release; (2) refusing to seal its summary-

judgment memorandum, which disclosed details of her medical history; (3)

denying her discovery requests; and (4) failing to designate its initial dismissal

order as a final judgment under Federal Rule of Civil Procedure 54(b), which

would have allowed for immediate appeal. We have jurisdiction under 28 U.S.C.

§ 1291. We reject all her challenges and affirm.

I.    BACKGROUND

      Ms. Graham’s lawsuit arises out of her placement in administrative

segregation between June 10 and June 14, 2005. She was placed there after a

June 10 confrontation with corrections officers over their alleged failure to


                                         -2-
respond to assorted complaints that she had made regarding prison policies. The

confrontation left her feeling, in her words, “very angry,” R. Doc. 1 at 3,

whereupon she then began demanding psychotropic drugs. In response,

Dr. Lorelei Meier, a private-contractor psychologist, attempted to meet with

Ms. Graham at her cell in the prison general population. Ms. Graham rebuffed

this meeting, stating that she was going to “kick these m-f’ers ass.” Id. Doc. 56-6

at 2 (Aff. of Lorelei Meier) (internal quotation marks omitted). That threat,

combined with Ms. Graham’s access to scissors and previous mental-health

history, led Dr. Meier to believe that Ms. Graham was at risk of harming others

and herself.

      That same day, Ms. Graham was placed in administrative segregation,

crisis-level three, which requires continuous observation by a staff member and

placement in a separate area of the prison. An all-male team of corrections

officers attempted to remove Ms. Graham from her cell. During the cell

extraction, Ms. Graham remained passive and did not cooperate. Because of her

lack of cooperation and to ensure that she did not harm herself, the officers cut

off her clothing. She was then forced to wear a “paper gown,” the prescribed

attire in crisis-level-three administrative segregation.

      Ms. Graham claims that during the removal process she suffered pain from

the force used to restrain her. She also complains of the involvement of

corrections officer Nathan Van Dycke, who, she alleges, had been involved with

                                          -3-
her in prior “incidences I feel are inappropriate or in a sexual nature.” Id.

Doc. 56-5 at 7 (Inmate Grievance Form).

      Ms. Graham further alleges that during her stay in administrative

segregation she experienced unsatisfactory conditions of confinement. In

particular, she claims that on only four occasions did prison officials allow her to

use her catheter to relieve her urinary retention, far less frequently than the two-

to-four times a day that she requires. Furthermore, she claims that on the

occasions that she was allowed to use her catheter, she had to do so while being

observed by male officers.

II.   DISCUSSION

      A.     Motion to Dismiss

      We review de novo the district court’s grant of the corrections officers’

motion to dismiss. See Russell v. United States, 551 F.3d 1174, 1178 (10th Cir.

2008). In doing so, “we must accept as true all well-pleaded facts, and construe

all reasonable allegations in the light most favorable to the plaintiff.” Id.

(internal quotation marks omitted).

      Although we must review Ms. Graham’s pro se submissions liberally, see

Davis v. Kan. Dep’t of Corr., 507 F.3d 1246, 1247 n.1 (10th Cir. 2007), her

challenge to the dismissal is quite narrow. Her brief on appeal argues only that

her Eighth Amendment strip-search claim, which alleged a violation because

female officers were available to perform the search, should not have been

                                          -4-
dismissed. We reject the contention. We agree with the district court that the

corrections officers are entitled to qualified immunity because there is no clearly

established law that such a search by male officers would violate the Eighth

Amendment. Indeed, we are aware of no published federal appellate opinion so

holding. We therefore affirm the district court’s dismissal order.

      B.     Summary Judgment

      The district court granted the private-contractor medical staffers’ summary-

judgment motion. We review a grant of summary judgment de novo to determine

whether there is a genuine issue of material fact that bars the prevailing party’s

entitlement to judgment as a matter of law. See Grynberg v. Total, S.A., 538 F.3d

1336, 1346 (10th Cir. 2008).

      Once again, though pro se pleadings are liberally construed, Ms. Graham

raises only two limited challenges. First, she claims that the district court erred

in accepting the Defendants’ statement of uncontroverted facts as true, even

though she failed to dispute them in her response to their motion. Second, she

claims that she created a triable issue of material fact by alleging that the

government’s Martinez report, see Martinez v. Aaron, 570 F.2d 317, 319–20 (10th

Cir. 1978) (en banc) (per curiam), contained two affidavits submitted in bad faith

(those of Dr. Meier and of shift supervisor Major Joseph P. Essman).

      Neither argument suffices. Although a prison litigant may fend off

summary judgment by producing evidence conflicting with that in the Martinez

                                          -5-
report, or by alleging contradictory facts in a verified complaint based on

personal knowledge, see Hayes v. Marriott, 70 F.3d 1144, 1146 (10th Cir. 1995),

Ms. Graham did neither. She produced no evidence, and she failed to challenge

properly the assertions in the Martinez report and the summary-judgment motion,

choosing instead to rely on the same vague allegations contained in her

complaint. See Ledoux v. Davies, 961 F.2d 1536, 1537 (10th Cir. 1992) (a

litigant’s failure to “controvert the allegations of the Martinez report,” relying

instead on “conclusory allegations,” is “insufficient to put a material fact in

dispute”). We therefore affirm the district court’s grant of summary judgment.

      C.     Immediate Release

      Ms. Graham argues that the district court wrongly denied her the immediate

release that she sought. But immediate release is not available relief under

42 U.S.C. § 1983. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

      D.     Procedural Issues

      We reject each of Ms. Graham’s procedural challenges.

      To begin with, she never raised before the district court her challenge that

it should have sealed its summary-judgment memorandum to protect the

confidentiality of her medical condition. Thus, we need not consider it. See

Kelley v. City of Albuquerque, 542 F.3d 802, 817 (10th Cir. 2008). Nor need we

consider her claim that the district court erred in denying her requests for

additional discovery. Although the district court denied her initial discovery

                                         -6-
request, the denial was without prejudice “to plaintiff renewing her request, if

necessary, after the Martinez report requested herein has been filed.” R. Doc. 10

at 2–3 (Order). She never renewed her request after production of the report, so

the district court had no opportunity to pass on the challenge she raises before our

court. Ms. Graham’s other discovery-related challenge is meritless. She claims

that the government’s failure to produce her medical records precluded the district

court from determining whether she was in need of immediate medical assistance,

but the government produced her medical records in conjunction with the

Martinez report.

      Ms. Graham’s remaining contention on appeal is her challenge to the

district court’s refusal to grant her motions to enter final judgment after the

dismissal order, which would have allowed for immediate appeal. See Fed. R.

Civ. P. 54(b) (“When an action presents more than one claim for relief . . . the

court may direct entry of a final judgment as to one or more, but fewer than all,

claims.” (emphasis added)). But we see no abuse of discretion here. See Blair v.

Shanahan, 38 F.3d 1514, 1522 (9th Cir. 1994) (reviewing for abuse of discretion

a district-court denial of request to certify under Rule 54(b)). We note that the

district court granted summary judgment to the remaining Defendants, thus

providing Ms. Graham a final appealable order, less than ten months after her first

request for certification under Rule 54(b). It no doubt determined that an




                                         -7-
immediate appeal would be an inefficient means of processing the case. We

therefore reject this procedural challenge.

III.   CONCLUSION

       We AFFIRM the judgment below. We also DENY Ms. Graham’s pending

motions.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -8-